Walker, J.,
after stating the case: If we treat the first prayer for instructions as a request to charge the jury’that there was no evidence of the defendant’s guilt, we think 'it was properly refused. The evidence was circumstantial, it is true, but it strongly pointed to the guilt of the defendant. If the jury found the facts to be in accordance with the testimony, they could hardly escape the conclusion that the defendant had placed the liquor in the shop of the witness, George Smith. But whether the testimony against the defendant was strong or weak, it should have been submitted to the jury, if it was not merely conjectural, but reasonably tended to establish his guilt. Byrd v. Express Co., 139 N. C., 273. Why it did not have this tendency, we áre unable-to see. The liquor was not in the shop when the key wa's *469given to the defendant, and shortly thereafter Smith returned to the shop and found the defendant there, and immediately afterwards the policeman came and found a barrel of pint and half pint bottles filled with corn whiskey. There were other. circumstances which tended to show the defendant’s guilt, as will appear from a perusal of the evidence.
It was not necessary that the Court should have given the second prayer for instructions in the very words in which it is expressed. The law does not require that any particular formula shall be used in charging upon the doctrine of reasonable doubt. State v. Adams, 138 N. C., 688. The Court charged the jury that, in order to convict the defendant, they must find from the evidence beyond a reasonable doubt, that the barrel filled with bottles of whiskey was in the defendant’s possession, that he was keeping it for sale and that there was more than one quart, and that', if they were not so satisfied, the defendant should be acquitted. There was no error in this instruction, and it was sufficiently responsive to the defendant’s second prayer.
No error.